Citation Nr: 1618738	
Decision Date: 05/10/16    Archive Date: 05/19/16

DOCKET NO.  10-16-566	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include depression and anxiety.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Anderson, Associate Counsel






INTRODUCTION

The Veteran served on active duty from October 1968 to October 1971.  

This claim comes to the Board of Veteran's Appeals (Board) from a May 2009 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. 

This claim was before the Board in October 2013, and remanded to allow the Agency of Original Jurisdiction (AOJ) to further assist the Veteran in the development of his claim, to include obtaining a medical examination.  The requested development has been completed and the matter is ready for review.  Stegall v. West, 11 Vet. App. 268   (1998).


FINDING OF FACT

A psychiatric disorder did not manifest during service, has not been continuous since service separation and was not caused by any in-service disease, injury, or event.  


CONCLUSION OF LAW

The criteria for entitlement to service connection for an acquired psychiatric disability have not been met.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2015). 


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran has asserted entitlement to service connection for an acquired psychiatric disorder, including depression and anxiety.  Specifically, the Veteran claims that during service he was exposed to belittling from the entire company during boot camp, especially by the top sergeant, which caused his current depression and anxiety.  He also stated that after graduating boot camp and entering his regular command, he was unable to take orders without getting upset at the person or persons in charge.  After a careful review of the evidence of record, the Board finds that service connection for an acquired psychiatric disability is not warranted.  

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131.  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for the claimed disorder, there must be competent and credible evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

Additionally, where a veteran served ninety days or more of active service, and certain chronic diseases, including certain types of psychoses, become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service. 38 U.S.C.A. §§ 1101 , 1112, 1113; 38 C.F.R. §§ 3.307 , 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id.  38 C.F.R. § 3.384 defines psychosis as including a brief psychotic disorder, delusional disorder, psychotic disorder due to general medical condition, psychotic disorder, not otherwise specified, schizoaffective disorder, schizophrenia, schizophreniform disorder, shared psychotic disorder, and substance-induced psychotic disorder. 38 C.F.R. § 3.384 .

A review of the Veteran's service treatment records shows that he was not diagnosed with any psychiatric abnormalities upon separation from service.  Specifically, his September 1971 Report of Medical Examination evaluated the Veteran has clinically normal.  Further, there is no evidence of complaints or treatment for any psychiatric conditions in service. 

Based on the above, the Board finds that a psychiatric disorder was not diagnosed during service.  Service treatment records do not reflect the Veteran ever sought treatment for psychiatric symptoms during service.  Additionally, the service separation examination was negative for a psychiatric abnormality or such symptomatology.  As such, the Board cannot conclude a psychiatric disorder manifested during service.

In regards to the Veteran's statements that he was mistreated in service, especially during boot camp, or his statements that he often was unable to take orders without getting upset at the person or persons in charge are not supported by the evidence  of record and is in fact contrary to such evidence.  For instance, upon review of the Veteran's DD-214, it shows that he was in receipt of the Good Conduct Medal in August 1971, for exemplary behavior, efficiency and fidelity.  Further, there is no evidence of disciplinary action or administrative actions taken against the Veteran while in service.  

As evidence to support his claim, the Veteran's wife submitted a statement dated November 2008.  In this statement, she discusses the Veteran's current condition.  However, her statement is not probative to the question of incidents in service, nexus, or etiology as she did not know the Veteran in service or within a year after service and she cannot speak to his condition at that time.  As such, while her statement is informative, it does not provide the evidence necessary to establish a connection to service.  

In the Veteran's June 2009 notice of disagreement, he states that his depression started in service due to the fact that his father was an officer in the Army, and his superiors pointed him out any time something went wrong with the group, causing him to hate being in the Army.  He felt that he was given "KP" duty more often than anyone else in the company, and he was also put on guard duty for the late watch more so than anyone else.  He claims that all of this led to his poor self-esteem as well as not wanting to be social with other people.  

Evaluating the evidence as a whole reflects no competent evidence of a diagnosis of a psychosis as defined by 38 C.F.R. § 3.384 during service or within one year of service.  Neither the Veteran nor his wife is competent to assert onset of a psychiatric disorder in service.  A layperson is competent to report observable symptomatology which comes to him via his senses.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  Some medical issues, however, require specialized training for a determination as to diagnosis and causation, and such issues are therefore not susceptible of lay opinions on etiology, and the Veteran's and other lay statements therein cannot be accepted as competent medical evidence.  See Clemons v. Shinseki, 23 Vet. App. 1, 6 (2009) ("It is generally the province of medical professionals to diagnose or label a mental condition, not the claimant"); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (unlike varicose veins or a dislocated shoulder, rheumatic fever is not a condition capable of lay diagnosis); Jandreau, 492 F.3d at 1377, n. 4 ("sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer").  Diagnosing and determining the cause of psychiatric disabilities requires interpretation of symptoms, knowledge of the mental health field and consideration of the effects of other medical conditions, psychosocial and environmental problems and other levels of functioning.  See The American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorders (DSM-V) (describing the multiaxial assessment and explaining that it allows for considerations of mental disorders, general medical conditions, psychosocial and environmental problems that can all contribute to the mental disorder).  As such, the Board will review the Veteran's post service medical records to determine if there is competent and probative evidence of record linking the Veteran's current disability to his active service.  

A review of the Veteran's VA treatment notes shows that he has a diagnosis for bipolar disorder that has been treated since 2005.  See November 2008 VA Treatment Note.  A November 2005 certification for serious illness-FMLA by Dr. Cadena indicated the Veteran had dysphoric moods and episodic anxiety and indicated the condition commenced in 2004.   

The Veteran submitted treatment notes from his primary psychiatrist, Dr. Arthur to support his claim for service connection.  A treatment note from October 2006 states that the Veteran sought treatment for depression ranging from mild to severe during the previous three years.  It was noted that he missed work due to depression, anxiety and agitation in 2005 and 2006.  While Dr. Arthur discusses the Veteran's disability he does not relate it to service, nor does the Veteran explain to Dr. Arthur during his intake that he believes his disability is related to service.  

A December 2008 psychiatry note states that the Veteran has a long standing history of severe mood disorder with chronic suicidal ideation.  It was also noted that the Veteran tested positive for ADHD.  In January 2009, the same examiner from December 2008 noted that the Veteran was being treated by a privately by Dr. Arthur for his psychiatric disabilities.  A January 2015 treatment notes states that the Veteran recently had a stroke, which resulted in some memory loss.   

In May 2010, the Veteran went to see Dr. Yasun for treatment due to anxiety and depression, even though he had been followed by Dr. Arthur since 2005 and at the VA psychiatry clinic since 2008.  Dr. Yasun had never evaluated the Veteran prior to 2010 and did not review the Veteran's service treatment records.  However, Dr. Yasun was able to state that in his opinion the Veteran suffers bipolar disorder, ADD, and early stage dementia.  He also stated that in his opinion his mood disorder is related to service due to having symptoms while he was in service in the late 1960's which continued and escalated over the years.  Dr. Yasun recommended that he would benefit from continuing treatment with his outpatient psychiatrist.  

The Board finds that even though Dr. Yasun was able to give positive nexus opinion that the Veteran's current disabilities are related to service, his opinion is not probative for many reasons.  As noted above, Dr. Yasun had never previously treated the Veteran prior to 2010.  He also did not review the Veteran's service treatment records and based his entire opinion and rationale on the Veteran's statements regarding irritability, high anxiety and difficulty controlling his anger in service.  While reviewing the service record is not fatal to the claim, the Board finds that the Veteran's statement regarding his circumstance of service to be inconsistent with his personnel file.  Nieves- Rodriguez v. Peake, 22 Vet App 295, 304 (2008) ("It is the factually accurate, fully articulated, sound reasoning for the conclusion, not the mere fact that the claims file was reviewed, that contributes probative value to a medical opinion").  There are no reported instances of the Veteran having difficulty in service, nor is there any evidence of him being threatened with a court martial or any other disciplinary action.  Further, Dr. Yasun did not discuss the fact that the Veteran was not treated or diagnosed with a psychiatric condition in service or within one year of service or the fact that the separation examination described the psychiatric status as normal.  Additionally, as outlined above, the Veteran's treating psychiatrist Dr. Arthur noted the symptoms began approximately 3 years prior to 2006 and in a certification for FMLA purposes indicated the date of onset to be 2004.  In short, Dr. Yasun based his opinion on an inaccurate factual basis.  See Reonal v. Brown, 5 Vet. App. 458, 460-61 (1993) (holding that medical opinions based on incomplete or inaccurate factual premises are not probative).  Just because a physician or other health care professional accepted the Veteran's description of his in-service experiences as credible does not mean that the BVA was required to grant service connection.  Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  The BVA is not bound to accept the appellant's uncorroborated account of his in-service experiences.  See Swann v. Brown, 5 Vet. App. 229, 233 (1993); see also Wood v. Derwinski, 1 Vet. App. at 192.

The Veteran was afforded a VA examination in March 2014 to determine the etiology of his currently diagnosed acquired psychiatric disabilities.  The examiner noted that the Veteran is currently diagnosed with bipolar disorder causing occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by medication.  It was noted that the Veteran has depression and mood swings due to his bipolar disorder, as well as anxiety.  The examiner noted the Veteran's statements of mistreatment during service, he opined that while the Veteran may have felt discomfort and/or irritability at various circumstances in service, the Veteran's current diagnosis of bipolar disorder is not due to or caused by any of the noted events that took place while he was in service over 42 years ago.  

In deciding whether Veteran is entitled to service connection for his current acquired psychiatric disability, it is the responsibility of the Board to weigh the evidence and decide where to give credit and where to withhold the same and, in so doing, accept certain medical opinions over others.  Evans v. West, 12 Vet. App. 22, 30 (1998).  That responsibility is particularly onerous where medical opinions diverge.  At the same time, the Board is mindful that it cannot make its own independent medical determinations and that there must be plausible reasons for favoring one medical opinion over another.  Id.; see also Colvin v. Derwinski, 1 Vet. App 171 (1991).  However, the Board finds that the opinion of the VA examiner to be more probative than that of the private opinion from Dr. Yasun, primarily because the VA examiner was able to review the Veteran's complete file and make a full determination of the etiology of the Veteran's acquired psychiatric disability based on all the evidence of record.  

The Board notes that a veteran is competent to report that he had difficult experiences during service because this alleged incident is factual in nature and would be within his realm of personal experience.  Barr, 21 Vet. App. at 307; Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Layno v. Brown, 6 Vet. App. 465 (1994).  A veteran is also competent to report on the absence of observable symptoms of a mental health disorder prior to the in-service incident, continuous symptoms after the alleged in-service incident, and treatment for such symptoms.  Jandreau, 492 F.3d at 1376-77.  However, VA adjudicators must also determine whether competent evidence is credible, and weigh the lay and medical evidence submitted.  In this regard, VA may not determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence; however, the absence of contemporaneous medical evidence may be weighed against the lay evidence.  In light of this, the Board finds that the statements regarding the Veteran's difficult experiences in service, to include being berated and also having a difficult time following order of his superiors to not be supported by the record.  In fact, the evidence actually shows that the Veteran was very successful in service, was honorably discharged and given a Good Conduct Medal.  

In determining credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza v. Brown, 7 Vet. App. 498, 511 (1995).  VA may not discredit a veteran's testimony simply because he or she is an interested party and stands to gain monetary benefits; however, personal interest may affect the credibility of the evidence.  Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991).

Based on the medical examination from March 2014, which stated that it was least as likely as not that his acquired psychiatric disorder was related to service, treatment reports, and the other competent evidence of record, the Board finds the preponderance of the evidence to be against the claim of service connection for an acquired psychiatric disorder.  The Veteran was not diagnosed with an acquired psychiatric disorder during service, and a VA examiner has reviewed the entire file and found no evidence of a link between service and the current psychiatric diagnoses.  Thus, service connection for any type of acquired psychiatric disorder is not warranted.  

For the foregoing reasons, the preponderance of the evidence is against the claim for service connection for an acquired psychiatric disorder, and the claim must be denied.  The benefit-of-the-doubt doctrine is, therefore, not for application.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

Duties to Notify and Assist  

When VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 
  
VA's duty to notify has been satisfied through a notice letter dated March 2009 that fully addressed all notice elements.  This letter informed the Veteran of what evidence was required to substantiate his claim and of the Veteran's and VA's respective duties for obtaining evidence.  The Veteran was requested to submit any evidence in his possession and has been afforded a meaningful opportunity to participate effectively in the processing of his claim and given ample time to respond. 
  
In light of the above, the Board finds that all notices required by VCAA and implementing regulations were furnished to the Veteran and that no useful purpose would be served by delaying appellate review to send out additional VCAA notice letters.
  
VA must also make reasonable efforts to assist the appellant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2015).
  
Service treatment records are associated with claims file.  All post-service VA and private treatment records identified by the Veteran have also been obtained.  The Veteran has not identified any additional records that should be obtained prior to a Board decision.  Therefore, VA's duty to further assist the Veteran in locating additional records has been satisfied.  See 38 U.S.C.A. § 5103A(d); see also 38 C.F.R. § 3.159 (c)(4) (2015).   
  
The Veteran was provided a VA examination in March 2014, which is adequate for the purposes of determining service connection as it involved a review of the Veteran's pertinent medical history as well as a clinical evaluation of the Veteran, and provide an etiological opinion with supporting rationale.  See generally Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  The claim was then readjudicated by an April 2014 supplemental statement of the case.  
  
In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the appellant in developing the facts pertinent to the issue on appeal is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.


ORDER

Service connection for an acquired psychiatric disability, to include depression and anxiety, is denied.  



____________________________________________
H. SEESEL 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


